UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7819



RAYMOND E. WASHINGTON,

                                            Plaintiff - Appellant,

          versus

WARDEN BIDWELL; P. J. STEVENS; MS. GREENE;
CAPTAIN TYNDALL; LIEUTENANT LEWIS; LIEUTENANT
TEMPLE; TILLEY, DHO; LIEUTENANT SLAYTON; ODOM,
Correctional Officer; RIFENBERY, Correctional
Officer; CORRECTIONAL OFFICER TAYLOR; COUNSEL-
OR STEINQUIST; COUNSELOR GREENE; M. J. BRIGHT;
CARTER, Correctional Officer; ROBINSON, Cor-
rectional Officer; ALVERADO, Correctional
Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-
1187-MJG, CA-96-2025-MJG, CA-96-2075-MJG, CA-96-2076-MJG, CA-96-
2304-MJG, CA-96-2494-MJG)

Submitted:   February 13, 1997             Decided:   March 4, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Raymond E. Washington, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil actions under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1996), for

making false allegations of poverty. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Washington v. Bidwell, Nos. CA-96-1187-MJG; CA-96-2025-MJG; CA-96-

2075-MJG; CA-96-2076-MJG; CA-96-2304-MJG; CA-96-2494-MJG (D. Md.

Nov. 7, 1996). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2